Citation Nr: 18100260
Decision Date: 04/03/18	Archive Date: 04/03/18

DOCKET NO. 14-34 250A
DATE:	April 3, 2018
ISSUES DECIDED:	0	ISSUES REMANDED:	1
 
REMANDED ISSUE
Entitlement to service connection for a low back disorder is remanded for additional development.  The Veteran served on active duty from July 1991 to May 1996.  
 
The matter is REMANDED for the following action:
1.  Ask the Veteran to identify all outstanding treatment records relevant to his claim for service connection for a low back disorder.  All identified VA records should be added to the claims file.  All other properly identified records should be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, or the Veteran identifies sources of treatment but does not provide authorization to obtain records, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.
2.  After records development is completed, the Veteran should be afforded a VA examination to determine the nature of any back disability, and to obtain an opinion as to whether such is possibly related to service.  The claim file should be made available to the examiner, and all necessary tests should be conducted.
The examiner should elicit a full history from the Veteran and consider the lay statements of record.    
Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current disability of the back arose during service or is otherwise related to service.  The examiner should specifically comment on the x-ray evidence of lumbar disc space narrowing during service (February 1994) as well as the recent VA medical evidence showing such narrowing and the current diagnosis of degenerative disc disease of the lumbar spine.  A rationale is requested for all opinions expressed. 
3.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond. 
 
 
Nathan Kroes
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	D. Havelka, Counsel

